                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANDREA M. DAWSON,

                       Plaintiff,

               v.                                              Case No. 15-C-76

S. JONES, et al.,

                       Defendants.


                                              ORDER


       On January 21, 2015, Plaintiff Andrea M. Dawson filed this 42 U.S.C. § 1983 action

against Defendants, alleging that they violated her civil rights while she was housed at the

Milwaukee County Jail. The action was dismissed for lack of prosecution on February 17, 2017.

Dkt. No. 50. Plaintiff moved to reopen the case on April 13, 2018, and the court denied the motion

on April 23, 2018. Dkt. No. 53. Plaintiff has now filed a motion to waive fees, a motion for

discovery, and a motion to appoint counsel.

       In Plaintiff’s motion to waive court costs, attorneys’ fees, and filing fees, Plaintiff requests

that the remainder of the filing fee be paid from the settlement agreement reached in this case.

Alternatively, she asks that her filing fee be waived. The Prison Litigation Reform Act requires

all prisoners who proceed under the federal in forma pauperis statute to pay “the full amount of

the filing fee” by installment whenever funds are available. 28 U.S.C. § 1915(b)(1). No settlement

was reached in this action. As a result, the entire $350.00 filing fee for this action is statutorily

required and must be collected from Plaintiff’s institutional trust account. Therefore, Plaintiff’s

request to waive the filing fee is denied. In addition, Plaintiff’s request to waive court costs and




         Case 2:15-cv-00076-WCG Filed 12/23/20 Page 1 of 2 Document 60
attorneys’ fees is denied as moot, as no court costs or attorneys’ fees have been assessed against

her.

       Plaintiff has also filed motions for discovery and to appoint counsel. Because this case

was closed in 2017, these motions are inappropriate and must be denied.

       IT IS THEREFORE ORDERED that Plaintiff’s motions to waive court costs, attorneys’

fees, and filing fees (Dkt. No. 57), motion for discovery (Dkt. No. 58), and motion to appoint

counsel (Dkt. No. 59) are DENIED.

       Dated at Green Bay, Wisconsin this 23rd day of December, 2020.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                2

         Case 2:15-cv-00076-WCG Filed 12/23/20 Page 2 of 2 Document 60
